


EXHIBIT 10.2


INDEPENDENT CONTRACTOR AGREEMENT


Contract made September 01, 2015, between Electro Rent Corporation of 6060
Sepulveda Blvd, Van Nuys, Los Angeles, California, here referred to as
“Company”, and Craig Jones of 2021 Jamestown Way, Oxnard, California, here
referred to as “Contractor”.
RECITALS
A.
Company owns and operates a technical equipment and test and measurement rent,
lease, sell-new business at the address set forth above, and Company desires to
have certain services performed at Company’s place of business or specified
locations.



B.
Contractor was employed by the Company as its Chief Financial Officer until his
voluntary retirement which was effective at the end of the business day on
August 31, 2015 (the “Retirement Date”) and such Retirement Date also
constituted the date of Contractor’s “separation from service” with the Company
within the meaning of Internal Revenue Code Section 409A (“Section 409A”).



C.
Company and Contractor entered into a Separation Agreement and Release, which
was effective September 1, 2015, that governed the termination of the employment
relationship between the parties (the “Separation Agreement”).



D.
This Contract shall not modify, supersede or replace the terms and conditions of
the Separation Agreement or the rights and obligations provided thereunder and
this Contract (and the services to be provided hereunder) is not intended to
alter the treatment of the Retirement Date as representing the date of
Contractor’s separation from service with the Company.



E.
Contractor agrees to perform these services for Company under the terms and
conditions set forth in this Contract.



In consideration of the mutual promises set forth in this Contract, it is agreed
by and between Company and contractor:
1.Services. Contractor agrees to perform for Company the services listed in the
Scope of Services section in Schedule A, attached hereto. Such services are
hereinafter referred to as “Services.” It is understood that Contractor agrees
to provide any work supplies needed. The Company shall pay for pre-approved
reasonable business expenses in accordance with its Expense Policy for travel
and lodging.


2.Invoicing. Company shall pay the amounts agreed to herein upon receipt of
monthly invoices (within the first 15 days of each calendar month) which shall
be sent by Contractor, and Company shall pay the amount of approved invoices to
Contractor within 60 days after Company’s receipt of the applicable invoice.


3.Rate of Payment for Services. Company agrees to pay Contractor for Services in
accordance with the schedule contained in Schedule B, attached hereto.




--------------------------------------------------------------------------------




4.Relationship of parties. The parties intend that an independent
contractor-employer relationship will be created by this Contract. Company is
interested only in the results to be achieved and the conduct and control of the
work will lie solely with Contractor. Contractor is not to be considered an
agent or employee of Company for any purpose, and Contractor and any employees
of Contractor are not entitled to any of the benefits that Company provides for
Company’s employees. It is understood that Company does not agree to use
Contractor exclusively. It is further understood that the Contractor agrees to
not engage in any services with the Company’s competitors.


5.Confidential Information. Each party to this Contract shall not disclose to
any non-party to the Contract, any confidential information. Confidential
information/trade secrets may include, but are not limited to, marketing data,
customer lists/contacts/information, sales notes, product pricing, prospects,
financial or employee data or process technology which is not common knowledge
in the test and measurement or rental industry.
Contractor hereby acknowledges that during the performance of this Contract, the
Contractor may learn or receive confidential Company information and therefore
Contractor hereby confirms that all such information relating to the Company’s
business will be kept confidential by the Contractor.
6.Liability. The work to be performed under this Contract will be performed
entirely at Contractor’s risk, and Contractor assumes all responsibility for the
condition of personal tools and equipment used in the performance of this
Contract. Contractor agrees to indemnify Company for any and all liability or
loss arising in any way out of the performance of this Contract.


7.Disputes. Any disputes that arise between the parties with respect to the
performance of this Contract shall be submitted to binding arbitration by the
American Arbitration Association, to be determined and resolved by said
Association under its rules and procedures in effect at the time of submission
and the parties hereby agree to share equally in the costs of said arbitration.
The final arbitration decision shall be enforceable through the courts of the
state of California. In the event that this arbitration provision is held
unenforceable by any court of competent jurisdiction, then this Contract shall
be as binding and enforceable as if this section were not a part hereof.
8.Taxes. Contractor shall be entirely responsible for any taxes or penalties
imposed on the payments provided to Contractor under this Contract and also for
any taxes or penalties assessed by reason of any claims that Contractor is an
employee of Company and both parties specifically understand and agree that
Contractor is not an employee of Company. To the maximum extent permitted, the
Contract is intended to not constitute a “nonqualified deferred compensation
plan” within the meaning of Section 409A but in any event will be interpreted to
comply with Section 409A. This Contract will be interpreted and construed to not
violate Section 409A, although nothing herein will be construed as an
entitlement to or guarantee of any particular tax treatment to Contractor. Each
payment made pursuant to any provision of this Contract shall be considered a
separate payment and not one of a series of payments for purposes of Section
409A. While it is intended that all payments and benefits provided under this
Contract to Contractor will be exempt from or comply with Section 409A, the
Company makes no representation or covenant to ensure that the payments under
this Contract are exempt from or compliant with Section 409A. The Company will
have no liability to Contractor or any other person or entity if a payment or
benefit under this Contract is challenged by any taxing authority or is
ultimately determined not to be exempt or compliant.


9.Assignment. This Contract may not be assigned by Contractor. Except for the
prohibition on assignment contained in the preceding sentence, this Contract
shall be binding upon and inure to the benefits of the heirs, successors and
assigns of the parties hereto.




--------------------------------------------------------------------------------




10.Duration; Entire Agreement. Either party may cancel this Contract on three
days’ written notice; otherwise, the Contract shall remain in force for a term
of twelve (12) months from date. This Contract embodies and constitutes the
entire understanding between the parties with respect to the subject matter
contemplated herein, and all prior agreements, understandings, representations
and statements, oral or written, are superseded by this Contract except as
otherwise provided in the Separation Agreement. Neither this Contract nor any
provisions hereof may be waived, modified, amended, discharged or terminated,
except by an instrument signed by the party against whom the enforcement of such
waiver, modification, amendment, discharge or termination is sought, and then
only to the extent set forth in such instrument. The terms of this Contract
shall be deemed severable so that if any term should be found illegal or
unenforceable, the remaining terms shall nevertheless continue in full force and
effect.


11.Miscellaneous. The internal law, without regard to conflicts of laws
principles, of the State of California will govern all questions concerning the
construction, validity and interpretation of this Contract and the performance
of the obligations imposed by this Contract. If a court of competent
jurisdiction deems any provision of this Contract invalid, illegal or
unenforceable, the parties hereto intend that such provision will, as to such
jurisdiction solely, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting in any way the remaining provisions of
this Contract in such jurisdiction or rendering any provision of this Contract
invalid, illegal, or unenforceable in any other jurisdiction. This Contract may
be executed by the parties in any number of counterparts (including via email
with scan attachment or facsimile), which are defined as duplicate originals,
all of which taken together will be construed as one document. All notices,
requests, consents, claims, demands, waivers and other communications hereunder
(each, a “Notice”) shall be in writing and addressed to the parties at the
addresses set forth above (or to such other address that may be designated by
the receiving party from time to time in accordance with this section). All
Notices shall be delivered by personal delivery, nationally recognized overnight
courier (with all fees pre-paid), e-mail of a PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage pre-paid). Except as otherwise provided in this Contract, a
Notice is effective only (a) upon receipt by the receiving party, and (b) if the
party giving the Notice has complied with the requirements of this Section 11.
In witness whereof, the parties have executed this Contract at Van Nuys, CA the
day and year first above written.
FOR ELECTRO RENT CORPORATION:
/s/ Steve Markheim, COO


FOR CRAIG JONES:
/s/ Craig Jones


SCHEDULE A
SCOPE OF SERVICES
The work to be performed by Contractor includes all services generally performed
by Contractor in Contractor’s usual line of business, including, but not limited
to, the following:
a) Full consultation of transfer of knowledge to Electro Rent Corporation's
Financial Department regarding prior duties as CFO of Electro Rent Corporation.




--------------------------------------------------------------------------------






SCHEDULE B
RATE OF PAYMENT for SERVICES
Contractor shall be paid a fee of: $200 per hour for services performed under
Schedule A. Contractor will not charge for any travel time. The maximum per day
will not exceed $1,600.


AGREED TO ON September 1, 2015.
 
 
 
Electro Rent
 
 
/s/ Steve Markheim, COO
 
/s/ Craig Jones
Company
 
Contractor







